Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument that the provisional application# 61/882,695 provides 112(a) support for the claimed limitation1, Examiner respectfully disagrees. Examiner found that this ‘695 provisional application contains one and a half page specification, which provides no support for the “the synced audio data including auscultatory sounds generated by the at least one internal organ depicted within the moving ultrasound image; ... wherein the system is configured to receive an input signal provided by a trainee to indicate which of the simulated ultrasound examinations to initiate based on which in a particular organ is selected by the trainee, wherein at least a portion of the audio-enhanced ultrasound data is computer- generated and mimics a sound generated by the at least one internal organ.” In the response, Applicant submitted that “Figure 1 of the provisional application illustrates an auscultation device incorporating a unidirectional microphone and appropriate probe of a standard clinical ultrasound unit are jointly applied to examine the functioning of an internal organ, especially the heart. See 61/882,695, FIG. 1. Thus, FIG. 1 illustrates synced audio data including auscultatory sounds generated by at least one internal organ. Further, FIG. 1 illustrates an ultrasound probe contacts a particular organ (e.g., heart) by the trainee initiating the simulated ultrasound examination and an ultrasound image with accompanying, fully synched, audio sound of the heart (or any particular organ) is displayed on a monitor.” Id. Figure 1 is reproduced below.

    PNG
    media_image1.png
    370
    427
    media_image1.png
    Greyscale

U.S. Patent Provisional Application #61/882,695, FIG. 1. 
First, Applicant failed to provide a legible drawing for Figure 1. As showed above, the letters in FIG. 1 cannot be discerned. At best, the legible part illustrates “Healthcare Learned hears auscultatory sounds of cardiac cycle on speaker.” This figure does not provide the 112(a) written description support for “wherein the system is configured to receive an input signal provided by a trainee to indicate which of the simulated ultrasound examinations to initiate based on which in a particular organ is selected by the trainee.” Emphasis added. This finding is consistent with the prosecution history. In Applicant’s prior challenging the prior art rejections, in response to the prior art’s showing a person with ultrasound device scanning or viewing the specific organ, Applicant has consistently argued that merely showing such drawing does not teach “based on which in a particular organ is selected by the trainee.” Given the Applicant’s consistently asserted position, Examiner respectfully submits that merely drawing illustrating “Healthcare Learned hears auscultatory sounds of cardiac cycle on speaker” does not provide the 112(a) support for the limitation “wherein the system is configured to receive an input signal provided by a indicate which of the simulated ultrasound examinations to initiate based on which in a particular organ is selected by the trainee.”
Further, Examiner respectfully disagrees on Applicant’s next argument that the paragraph 0012 of the provisional application supports the limitation "...wherein at least a portion of the audio-enhanced ultrasound data is computer-generated and mimics a sound generated by the organ." 2 The cited paragraph 0012 recites "In addition to heart sounds, recordings of vascular sounds, lung sounds, fetal sounds, and Grave Disease of the thyroid can be produced and applied to manikin ultrasound simulations." Nowhere in the disclosure supports the limitation “at least a portion of the audio-enhanced ultrasound data is computer-generated and mimics a sound generated by the at least one internal organ.” Even, in arguendo, Applicant’s interpretation of “produced” as produced by using machines, still it does not provide any support that such production is made by “computer” or any algorithm how to produce the computer-generated sounds to mimic the sound. Further, this Applicant’s interpretation is non-consistent with the prosecution history where the Applicant has asserted that sounds produced by machine, i.e. ultrasound device, is not the computer-generated. 
	In response to the argument that “Refait does not specifically teach synced audio data including auscultatory sounds generated by the at least one internal organ, wherein the at least one internal organ includes a heart, a lung, or bowels,”3 Examiner respectfully disagrees. Refait teaches ultrasound measured via an ultrasound device, which reads on the claimed synced audio data. Refait, col. 4, ll. 49-62. The specification describes the auscultatory sounds to be sounds measured by “the ultrasound unit and associated microphone,” which reads on the ultrasound measured via an ultrasound device in Refait. See Spec. 3. (“[T]he ultrasound unit and associated microphone may be used to collect a moving ultrasound image of a patient's heart along with the auscultatory sounds simultaneously generated by 
	In response to the argument that the prior art reference does not teach the limitation "at least a portion of the audio-enhanced ultrasound data is computer-generated and mimics a sound generated by the at least one internal organ." 4 It is respectfully disagreed. As explained in the Final Rejection5, Aiger teaches the limitation. In response to the argument that Aiger is not a prior art because the mimicked sounds are generated from actual sounds, neither claims or the specification precludes that the mimicking sounds should not use any of actual sounds. If this is what Applicant intended, Examiner respectfully submits the written description support for such algorithm of generating ultrasound mimicking the sounds without relying on “any” of the actual sounds measured. 
Further, this argument itself self-contradicts the Applicant’s argument presented in the priority analysis. If the computer-generated mimicked sounds comprise “In addition to heart sounds, recordings of vascular sounds, lung sounds, fetal sounds, and Grave Disease of the thyroid can be produced and applied to manikin ultrasound simulations,” the same ultrasounds measured in Refait, Jarc, or Aiger surely reads on the claims. It is very puzzling how produced “heart sounds, recordings of vascular sounds, lung sounds, fetal sounds, and Grave Disease of the thyroid” can support the claimed “at least a portion of the audio-enhanced ultrasound data is computer-generated and mimics a sound generated by the at least one internal organ,” but the similarly produced organ sounds in Refait, Jarc, or Aiger cannot teach the same limitation.
In this regards, Applicant further noted that Jarc is not a prior art because claimed invention’s effective filing date is the filing date of the provisional application, Examiner respectfully submits that Applicant cannot take the benefit of the earlier filing date of the provisional application due to the lack of 112(a) support. See the supra response to arguments for further detail. 


/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 1/14/2022, p. 7.
        2 Applicant Response filed 1/14/2022, p. 8.
        3 Applicant Response filed 1/14/2022, pp. 9-10.
        4 Applicant Response filed 1/14/2022, pp. 10-12.
        5 Final Office Action mailed 12/29/2021, p. 10.